UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Drive Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Drive Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2010 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. Ariel Fund Schedule of Investments Number of Shares Common Stocks –99.17% Cost Market Value Consumer discretionary & services – 36.13% CBS Corp., Class B DeVry Inc. Gannett Co., Inc. International Game Technology Interpublic Group of Cos., Inc.(a) Meredith Corp. Mohawk Industries, Inc.(a) Newell Rubbermaid Inc. Nordstrom, Inc. Royal Caribbean Cruises Ltd.(a) Sotheby's Stanley Black & Decker, Inc. Tiffany & Co. Consumer staples – 10.07% Constellation Brands, Inc., Class A(a) Energizer Holdings, Inc.(a) J.M. Smucker Co. McCormick & Co., Inc. Financial services – 26.98% CB Richard Ellis Group, Inc.(a) City National Corp. Dun & Bradstreet Corp. Fair Isaac Corp. HCC Insurance Holdings, Inc. Janus Capital Group Inc. Jones Lang LaSalle Inc. Lazard Ltd, Class A Markel Corp.(a) PrivateBancorp, Inc. Health care – 7.63% Bio-Rad Laboratories, Inc., Class A(a) Hospira, Inc.(a) Materials & processing – 2.65% Interface, Inc., Class A(b) Ariel Fund Schedule of Investments (continued) June 30, 2010 (unaudited) Number of Shares Common Stocks – 99.17% Cost Market Value Producer durables – 14.29% Brady Corp., Class A Brink's Co. Herman Miller, Inc. Hewitt Associates, Inc., Class A(a) IDEX Corp. Technology – 1.42% Anixter Intl Inc.(a) Total common stocks Principal Amount Repurchase Agreement – 0.58% Cost Market Value Fixed Income Clearing Corporation, 0.00%, dated 6/30/2010, due 7/1/2010, repurchase price $10,487,204, (collateralized by Federal Home Loan Mortgage Assoc., 4.75%, due 1/19/2016) Total Investments – 99.75% Other Assets less Liabilities – 0.25% Net Assets – 100.00% (a)Non-income producing. (b)Affiliatedcompany (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund Schedule of Investments June 30, 2010 (unaudited) Number of Shares Common Stocks – 99.73% Cost Market Value Consumer discretionary & services – 36.31% Carnival Corp. & plc CBS Corp., Class B DeVry Inc. Gannett Co., Inc. International Game Technology Interpublic Group of Cos., Inc.(a) Mattel, Inc. Mohawk Industries, Inc.(a) Nordstrom, Inc. Omnicom Group Inc. Sotheby's Stanley Black & Decker, Inc. Tiffany & Co. Viacom, Inc. Consumer staples – 7.03% Clorox Co. Energizer Holdings, Inc.(a) J.M. Smucker Co. McCormick & Co., Inc. Financial services – 28.16% AFLAC Inc. CB Richard Ellis Group, Inc.(a) City National Corp. Dun & Bradstreet Corp. Franklin Resources, Inc. Janus Capital Group Inc. Jones Lang LaSalle Inc. Lazard Ltd, Class A Northern Trust Corp. T. Rowe Price Group, Inc. Health care – 15.29% Baxter Intl Inc. Bio-Rad Laboratories, Inc., Class A(a) Laboratory Corp. of America(a) St. Jude Medical, Inc.(a) Thermo Fisher ScientificInc.(a) Zimmer Holdings, Inc.(a) Ariel Appreciation Fund Schedule of Investments (continued) June 30, 2010 (unaudited) Number of Shares Common Stocks – 99.73% Cost Market Value Producer durables – 10.02% Accenture plc, Class A Hewitt Associates, Inc., Class A(a) Illinois Tool Works Inc. Technology – 2.92% Anixter Intl Inc.(a) Dell Inc.(a) Total common stocks Principal Amount Repurchase Agreement – 0.40% Cost Market Value Fixed Income Clearing Corporation, 0.00%, dated 6/30/2010, due 7/1/2010, repurchase price $4,988,685, (collateralized by Federal Home Loan Mortgage Assoc., 4.75%, due 1/19/2016) Total Investments – 100.13% Liabilities less Other Assets – (0.13%) Net Assets – 100.00% (a)Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund Schedule of Investments June 30, 2010 (unaudited) Number of Shares Common Stocks – 96.78% Cost Market Value Consumer discretionary & services – 23.19% Apollo Group, Inc.(a) Carnival Corp. & plc Interpublic Group of Cos., Inc.(a) Omnicom Group Inc. Toyota Motor Corp., ADR Walt Disney Co. Energy – 8.53% Exxon Mobil Corp. Hess Corp. Financial services – 18.33% AFLAC Inc. Bank of New York Mellon Corp. Goldman Sachs Group, Inc. JPMorgan Chase & Co. Morgan Stanley Health care – 18.91% Baxter Intl Inc. Covidien plc Johnson & Johnson Merck & Co., Inc. Producer durables – 18.28% Accenture plc, Class A Hewitt Associates, Inc., Class A(a) Lockheed Martin Corp. Tyco Intl Ltd. Ariel Focus Fund Schedule of Investments (continued) June 30, 2010 (unaudited) Number of Shares Common Stocks – 96.78% Cost Market Value Technology – 9.54% Dell Inc.(a) International Business Machines Corp. Total common stocks Principal Amount Repurchase Agreement – 3.01% Cost Market Value Fixed Income Clearing Corporation, 0.00%, dated 6/30/2010, due 7/1/2010, repurchase price $1,489,732, (collateralized by Federal Home Loan Mortgage Assoc., 4.75%, due 1/19/2016) Total Investments – 99.79% Other Assets less Liabilities – 0.21% Net Assets – 100.00% (a)Non-income producing. ADR stands for American Depositary Receipt. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Notes to Schedules of Investments June 30, 2010 (unaudited) Note One | Organization Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Ariel Fund, Ariel Appreciation Fund and Ariel Focus Fund (the “Funds”) are series of the Trust. Ariel Fund and Ariel Appreciation Fund are diversified portfolios and Ariel Focus Fund is a non-diversified portfolio of the Trust. Note Two | Significant accounting policies The following is a summary of significant policies related to investments of the Funds held at June 30, 2010. Fair Value Measurements – ASC 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs. The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair valueof investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as ofJune 30, 2010 in valuing the Funds’ investments carriedat market value: Ariel Ariel Ariel Fund Appreciation Focus Fund Fund Level 1 Level 2 Level 3 — — — Market Value at 06/30/2010 As of June 30, 2010 all Level 2 securities held are repurchase agreements, see Schedule of Investments. Investment valuation – Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price. If a closing price is not reported, equity securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask price. Debt obligations having a maturity of 60 days or less are valued at amortized cost which approximates market value. Debt securities with maturities over 60 days are valued at the yield equivalent as obtained from a pricing service or one or more market makers for such securities. Securities and assets for which market quotations are not readily available are valued at fair value as determinedin good faith by or under the direction of the Boardof Trustees. Repurchase agreements – The Funds may enter into repurchase agreements with recognized financial institutions and in all instances hold underlying securities as collateral with a value at least equal to the total repurchase price such financial institutions have agreed to pay. Securities transactions – Securities transactions are accounted for on a trade date basis. Note Three | Transactions with affiliated companies If a Fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is deemed to be an affiliate as defined in the 1940 Act. Ariel Fund had the following transactions during the nine months ended June 30, 2010, with affiliated companies: Share Activity Nine Months Ended June 30, 2010 Balance Balance Dividends Amount of Gain Security Name September 30, Purchases Sales June 30, 2010 Market Value Credited to (Loss) Realized on Income Sale of Shares Interface, Inc. 669,380 — $ — PrivateBancorp, Inc.* *No longer an affiliated company. Item 2. Controls and Procedures. (a) The registrant’s certifying officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) are effective based on their evaluation of these controls and procedures as of a date within 90 days prior to the filing date of this document. (b) There were no significant changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act), or in other factors that could significantly affect this control, that occurred during the registrant's last fiscal quarter, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3. Exhibits. (a) Exhibit 99.Cert. – Certification for each principal executive and principal financial officer ofthe registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Ariel Investment Trust By: /s/ Mellody Hobson Mellody Hobson President and Principal Executive Officer Date: August 2, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Mellody Hobson Mellody Hobson President and Principal Executive Officer Date: August 2, 2010 By:/s/ Thomas Herman Thomas E. Herman Vice President and Principal Financial Officer Date:August 2, 2010
